Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a CON of 16/230,675 (12/21/2018 PAT 10658247) 
which is a CON of 15/888,887 (02/05/2018 PAT 10163726) 
which is a CON of 15/268,837 (09/19/2016 PAT 9887137) 
which is a DIV of 14/739,895 (06/15/2015 PAT 9449975) 
The effective filing date of this application is June 15, 2015. This Office Action is in response to the terminal disclaimer and remarks filed January 26, 2022. 
The terminal disclaimer, timely filed January 26, 2022, is in compliance with 37 CFR 1.321(c) or 1.321(d). It has been approved and entered. It overcomes the nonstatutory double patenting rejections of Claims 1, 5; Claims 2, 3, 4, 6, 7, 8, 9, 10; Claims 11, 13; Claims 12, 14; and Claim 16 and Claim 17 noted in the prior office action mailed November 2, 2021. This action is an ALLOWANCE.

Allowable Subject Matter
Claims 1 – 20 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): 
The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the terminal disclaimer and remarks filed January 26, 2021. See "REMARKS", first page, section “Double Patenting”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHING et al. (US 9,773,786) and WANG et al. (US 9,461,110) teach FETs (Field-Effect Transistors) and methods of forming FETs, including forming a fin on a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813